         Case: 1:19-cv-02970-DAP Doc #: 1 Filed: 12/26/19 1 of 5. PageID #: 1


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JANEEN NEWLAND,                                   Civil Action:
               Plaintiff,

         v.                                       COMPLAINT AND DEMAND FOR JURY
PNC FINANCIAL SERVICES GROUP, INC., TRIAL

               Defendant.



         NOW COMES, Plaintiff, JANEEN NEWLAND, by and through her attorneys, and hereby

brings this Complaint against Defendant, PNC Financial Services Group, Inc., alleging as follows:

         1.    Plaintiff brings this action on behalf of herself individually seeking damages and

any other available legal or equitable remedies resulting from the illegal actions of Defendant, in

negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in

violation of the Telephone Consumer Protection Act (hereinafter “TCPA”).

         2.    The TCPA was legislated to prevent companies like PNC Financial Services

Group, Inc. from invading Americans’ privacy, by stopping abusive “robo-calls.” The legislative

history “described these calls as ‘the scourge of modern civilization, they wake us up in the

morning; they interrupt our dinner at night; they force the sick and elderly out of bed; they hound

us until we want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator

Hollings presumably intended to give telephone subscribers another option: telling the autodialers

to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir.

2014).

                                 JURISDICTION AND VENUE

         3.    Since Plaintiff has her residence in the state of Ohio, this Honorable Court has

personal jurisdiction over Plaintiff.
        Case: 1:19-cv-02970-DAP Doc #: 1 Filed: 12/26/19 2 of 5. PageID #: 2


       4.      Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47

U.S.C. §227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding

that federal and state courts have concurrent jurisdiction over private suits arising under the TCPA.

       5.      Venue is proper in the District of Ohio pursuant to 28 U.S.C §1391(b)(1), as the

defendant conducts business in the State of Ohio.

                                              PARTIES

   6. Plaintiff is a natural person residing in Richland County, in the City of Shelby, in the State

of Ohio and is sui juris.

   7. Defendant is a Corporation doing business in the State of Ohio, with its principal place of

business in Pittsburgh, Pennsylvania.

   8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heir, successors, assigns, principals, trustees, sureties, subrogees,

representatives and insurers.

                                    FACTUAL ALLEGATIONS

   9. Defendant is a “person” as defined by 47 U.S.C. § 153 (39).

   10. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

debts incurred through purchases made on credit issued by Defendant.

   11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (419)

571-97XX.

   12. Defendant placed collection calls to Plaintiff from various phone numbers including, but

not limited to (800) 544-3623, (269) 973-4000 and (866) 622-2657.

   13. On information and belief based on the number, timing and significant frequency of the

calls, Defendant’s calls were placed with an automatic telephone dialing system (“auto-dialer”).




                                                -2-
        Case: 1:19-cv-02970-DAP Doc #: 1 Filed: 12/26/19 3 of 5. PageID #: 3


   14. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. § 227(a)

(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed by

Plaintiff, Janeen Newland.

   15. Defendant’s automated calls to Plaintiff were not for emergency purposes as defined by

47 U.S.C. § 227(b)(1)(A).

   16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

   17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on her cellular telephone

pursuant to 47 U.S.C. § 227(b)(1)(A).

   18. On or about December 11, 2018, Plaintiff called Defendant’s company at phone number

(800) 544-3623 and spoke with a representative of Defendant and requested that Defendant cease

calling Plaintiff’s cellular phone.

   19. During the conversation, Plaintiff gave Defendant both her full name, social security

number, and the Claimant’s birth date, in order to assist Defendant in identifying her and accessing

her accounts before asking Defendant to stop calling her cellular telephone.

   20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone

and/or to receive Defendant’s calls using an automatic telephone dialing system in her

conversation with Defendant’s representative on December 11, 2018.

   21. Despite Plaintiff’s request to cease, Defendant continued to place collection calls to

Plaintiff after December 11, 2018.

   22. Defendant continued to place collection calls to Plaintiff, at least, through September 16,

2019

   23. Despite Plaintiff’s request that Defendant cease placing automated collection calls,

Defendant placed at least forty-six (46) automated calls to Plaintiff’s cellular phone.




                                                -3-
        Case: 1:19-cv-02970-DAP Doc #: 1 Filed: 12/26/19 4 of 5. PageID #: 4




       COUNT I - NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                      PROTECTION ACT 47 U.S.C. § 227

   24. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-23.

   25. The foregoing acts and omissions of Defendant constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

   26. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   27. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

    COUNT II - KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
              CONSUMER PROTECTION ACT 47 U.S.C. § 227 et. seq.

   28. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-23.

   29. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing

and/or willful violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

   30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every violation,

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

   31. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

   WHEREFORE, Plaintiff, Janeen Newland, respectfully requests judgment be entered against

Defendant, PNC Financial Services Group, Inc., for the following:




                                                -4-
      Case: 1:19-cv-02970-DAP Doc #: 1 Filed: 12/26/19 5 of 5. PageID #: 5


                                            COUNT I

  a. Awarding Plaintiff statutory damages of $500.00 multiplied by the number of TCPA
      negligent violations alleged herein: forty-six (46) for a total of twenty-three thousand
      dollars ($23,000.00); and
  b. Awarding Plaintiff actual damages and compensatory damages according to proof at time
      of trial.
                                            COUNT II

  a. Awarding Plaintiff statutory damages of $1,500.00 multiplied by the number of TCPA

      willful violations alleged herein: forty-six (46) for a total of sixty-nine thousand dollars

      ($69,000.00); and

  b. Awarding Plaintiff actual damages and compensatory damages according to proof at time

      of trial.

                                   JURY TRIAL DEMAND

  32. Plaintiff demands a jury trial on all issues so triable.




                                              Respectfully submitted by,


DATED: December 26, 2019
                                              By: /s/ Adam T. Hill
                                              Adam T. Hill
                                              The Law Office of Jeffrey Lohman, P.C.
                                              4740 Green River Rd., Suite 310
                                              Corona, CA 92880
                                              Tel. (657) 236-3525
                                              E: AdamH@jlohman.com
                                              Attorney for Plaintiff JANEEN NEWLAND




                                                -5-
